Citation Nr: 1038131	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an extraschedular rating for service-connected 
residuals of compression fracture of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from December 1977 to April 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, in pertinent part, established service connection 
for the Veteran's residuals of compression fracture of the lumbar 
spine, and assigned an initial schedular rating of 10 percent.

In May 2009, the Board determined, in part, that the Veteran was 
entitled to a schedular rating of 20 percent for his service-
connected residuals of compression fracture of the lumbar spine.  
The Board also remanded the case for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) in the 
first instance.

The record reflects that the Veteran's case was referred to the 
Under Secretary for Benefits or the Director of Compensation and 
Pension for consideration of an extraschedular rating, which was 
completed in August 2009.  As such, the Board finds that the 
development directed by the May 2009 remand has been 
accomplished.  Thus, a remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The Veteran's service-connected residuals of compression 
fracture of the lumbar spine do not present such an exceptional 
or unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.


CONCLUSION OF LAW

The criteria for assignment of an extraschedular rating for the 
Veteran's service-connected residuals of compression fracture of 
the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that, as detailed in the Introduction, the 
Veteran's appeal is from the initial rating assigned for his 
compression fracture residuals of the lumbar spine following the 
establishment of service connection.  In Dingess v. Nicholson, 19 
Vet. App. 473, 490-1 (2006), the United States Court of Appeals 
for Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Thus, VA's duty to notify in this case is satisfied.  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Nevertheless, the Board does 
observe that correspondence sent to the Veteran in May 2009 which 
explicitly referred to this claim.

In addition, the Board finds that the duty to assist a claimant 
in the development of his case has been satisfied.  Various 
records were obtained and considered in conjunction with this 
case, and nothing indicates the Veteran has identified the 
existence of any relevant evidence that has not been obtained or 
requested.  The Board also notes that the Veteran was accorded VA 
medical examinations of his lumbar spine in November 2004 and 
July 2005, which were previously found to be adequate in the May 
2009 decision for the purpose of evaluating the symptomatology of 
this disability.  Nothing indicates that the Veteran's service-
connected disability has increased in severity since the last 
examination.  Additionally, as indicated in the Introduction, the 
case was remanded in May 2009 for referral to the Under Secretary 
for Benefits or the Director of Compensation and Pension for 
consideration of an extraschedular rating, completed in August 
2009.  Therefore, the Board finds that the agency of original 
jurisdiction has substantially complied with the May 2009 remand 
orders and no further action is necessary in this regard.  See 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Consequently, the 
Board concludes that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In exceptional cases where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extraschedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the 
rating schedule is inadequate to evaluate a claimant's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected compression 
fracture residuals of the lumbar spine with the established 
criteria found in the rating schedule.  Here, the competent 
medical and other evidence of record, to include the Veteran's 
own contentions, reflect his service-connected disability is 
primarily manifested by pain and resulting limitation of motion.  
Such symptomatology is fully addressed by the rating criteria 
under which this disability is currently rated.  There are no 
additional symptoms of his lumbar spine disorder that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
compression fracture residuals of the lumbar spine.  As such, the 
Board finds that the rating schedule is adequate to evaluate the 
Veteran's disability picture.

The Board previously noted in May 2009 that the Veteran had 
indicated his service-connected disability may have resulted in 
marked interference with employment.  For example, he reported 
significant impairment with employment, to include frequent 
absences from his job due to his service-connected spine 
disability.  Among other thing, he submitted lay statements from 
his spouse and a co-worker, as well as a work attendance record 
for the period from December 2003 to February 2006.  In pertinent 
part, the latter reflects he missed one (1) day of work in 2003; 
nine (9) days in 2004; eight (8) days in 2005; and two (2) days 
in 2006 due to his service-connected lumbar spine disability.  In 
other words, the Veteran indicated he missed less than 10 days 
per year, or less than 1 day per month, due to the service-
connected disability.  The Board concurs with the August 2009 
determination of the Director of Compensation and Pension Service 
that this does not indicate he lost an unusual amount of time 
from work.  Moreover, the record indicates that the Veteran 
remains gainfully employed.

The August 2009 determination of the Director of Compensation and 
Pension Service further found that, based on the findings on the 
most recent examination, the fact that the Veteran had not tried 
all available treatment modalities, that he was still working, 
and that he had not lost an unusual amount of time from work, 
entitlement to an extra-schedular evaluation for his service-
connected lumbar spine disability was not in order.

In view of the foregoing, the Board finds that the Veteran's 
level of occupational impairment due to his service-connected 
lumbar spine disability has been adequately compensated by the 
current schedular rating.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  See 
38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).

The Board further notes that the record does not indicate the 
Veteran has been hospitalized for his service-connected 
compression fracture residuals of the lumbar spine during the 
pendency of this claim; i.e., this service-connected disability 
has not resulted in frequent periods of hospitalization.  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other reason 
why an extraschedular rating should be assigned.

For these reasons, the Board has determined that assignment of an 
extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.  Moreover, the Board finds that neither consideration 
of "staged" extraschedular rating(s) pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999), nor assignment of a total rating 
based upon individual unemployability (TDIU) pursuant to Rice v. 
Shinseki, 22 Vet. App. 447 (2009), is warranted in this case.  
The record reflects the Veteran's symptomatology has been stable 
throughout the pendency of this case and, as already mentioned, 
he remains gainfully employed.  In reaching the aforementioned 
conclusions, the Board finds the benefit of the doubt doctrine is 
not applicable.  


ORDER

An extraschedular rating for service-connected residuals of 
compression fracture of the lumbar spine is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


